Citation Nr: 1536244	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  13-23 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for cervical spine disability.



REPRESENTATION

Appellant represented by:	Stephen Vaughn, Agent



ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from June 1978 to June 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Veteran also appealed from the denial of a claim to reopen service connection for a lumbar spine disability; that claim was granted in full in July 2013.
	
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current cervical spine disability with neck complaints is due to being thrown from vehicle in an accident in service in 1979.  He states that he immediately sought treatment after service for the neck, and that he has had continuous symptoms since that time.  See notice of disagreement, VA Form 9.

The Veteran has been awarded service connection for a lumbar spine disability with complaints in the low back due to this same accident, which is documented by a military police report as occurring on November 6, 1979, at Fort Sill, Oklahoma.  

There is an indication of outstanding service treatment records, including the emergency or hospital treatment on the date of the accident, which may be held separately from other service treatment records.  Additionally, the Veteran requested a separation examination in May 1981, but the report of any such examination, to include a Report of Medical History, is not in the claims file.

There is also an indication of pertinent, outstanding VA treatment records, which VA must attempt to obtain.  The Veteran has identified VA treatment for the neck since immediately after service in 1981.  An August 2000 response from the Little Rock VA Medical Center (VAMC) to a request for VA outpatient records and hospital summaries from January 1, 1982, to the present stated that they were unable to retrieve medical records retired in 1987 from the Federal Records Centers (FRC).  A response from the National Archives and Records Administration (NARA) states that such records were not in the file.  The Veteran's claim file includes an October 1982 VA examination that was primarily for low back and shoulder complaints, and a December 1982 hospital summary for psychiatric treatment from November to December 1982, including physical evaluation findings.  The next records are dated from October 1999 to July 2000, which include the Veteran's reports of having neck problems since being thrown from a vehicle in service.  Then, the next VA treatment records are dated in November 2009, although they note the results of a cervical spine x-ray in September 2009 and include problems lists identifying various diagnoses from 2000 through 2009.  

There is an indication of possibly pertinent, outstanding non-VA medical records.  In a May 2000 VA record, the Veteran referenced chiropractic treatment for his neck, which appears to have been private treatment.  In an August 2010 VA record, the Veteran reported neck pain for about 35 years (or since the 1970s), and that he was injured at work in 1986 and had been "on disability" ever since.  Thus, there may be outstanding records from the Social Security Administration (SSA) concerning disability benefits, and possibly workers' compensation records.  An October 2010 VA treatment record notes the Veteran's report of a 25-year history of chronic neck (and low back) pain with "several" motor vehicle accidents.  Records concerning any such accidents may help substantiate his assertions of neck or cervical spine symptoms prior to any post-service injuries.  

Finally, a VA examination is warranted because there is an indication that the Veteran's currently diagnosed cervical spine or neck disability may be related to the accident in service, but the currently available evidence is insufficient to decide the claim.  A September 2009 X-ray showed mild right C3/C4 neuroforamen narrowing, showing a current diagnosis.  Further, the Veteran has given competent reports of chronic neck pain since service on several occasions for treatment purposes, although there is some conflicting evidence as to whether he had neck pain or other cervical spine symptoms prior to post-service injuries as indicated above.  The Veteran also complained of pain in the upper back and shoulders during service.  He has reported headaches since service.  In a May 2000 record he was noted to have reported that his chiropractor had told him the headaches were related to his neck disability.  

The examiner should also address whether the cervical spine disability was caused or aggravated by the now service-connected lumbar spine disability.  The Veteran should be provided notice as the requirements for secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain any records, of treatment for his neck or cervical spine since discharge from service in 1981, to include: any workers' compensation or other treatment records relating to a 1986 injury; chiropractic records; and any records pertaining to any post-service motor vehicle accidents.  Then, request copies of any identified records.

2.  Obtain records of any emergency or hospital inpatient, clinical, or outpatient treatment records for the Veteran pertaining to the November 6, 1979, motor vehicle accident at Fort Sill, Oklahoma.  Also, request records pertaining to a service discharge examination for the Veteran in May 1981 or June 1981, to include any Report of Medical History.

4.  Make another attempt to obtain any records of treatment for a cervical spine disability at the Little Rock VAMC since service discharge, to include from June 1981 to October 1999, and from July 2000 to November 2009, including X-rays or other diagnostic reports for the cervical spine.

5.  Obtain any SSA disability determinations and underlying medical records considered in those decisions.

6.  If any requested records cannot be obtained, notify the Veteran of the attempts to get the records, the efforts made to obtain the records, and what further actions will be taken with regard to the claim.  Advise the Veteran that he may submit the records himself.  

Requests for Federal records must continue until a determination is made that they do not exist or that further efforts to obtain them would be futile.  Reasonable requests must be made for non-VA records that are sufficiently identified.

7.  After completing all of the above to the extent possible, schedule the Veteran for a VA examination to determine whether any current cervical spine disability is the result of a disease or injury in service.  

The examiner should respond to the following, upon review of the entire claims file and interview and evaluation, including any necessary tests or studies:

(a)  Identify the Veteran's current cervical spine disabilities (disabilities present at any time since 2009).  

(b)  Is the current cervical spine disability, in whole or part, at least as likely as not (50 percent probability or more) a result of disease or injury in service, to include the November 1979 motor vehicle accident?  

(c)  If there is no direct connection to service, was the Veteran's current cervical spine disability proximately caused by his lumbar spine disability?  

If not, was the cervical spine disability at least as likely as not proximately aggravated (meaning worsened beyond its natural progression) by the lumbar spine disability?  If so, is there medical evidence created prior to the aggravation or at any time between the onset of aggravation and the current level of disability that shows a baseline of the cervical spine disability prior to aggravation?

(d)  For all of the above, the examiner must provide reasons for all opinions.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If the examiner cannot provide an opinion without resort to speculation, the examiner should explain whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is specific additional evidence that would enable the needed opinion to be provided.

8.  If any benefit sought on appeal remains denied, provide a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

